IN THE SUPREME COURT OF THE STATE OF DELAWARE

CONTINENTAL FINANCE                        §
COMPANY, LLC,                              §       No. 613, 2018
                                           §
       Plaintiff-Below,                    §
       Appellant,                          §       Court Below:
                                           §       Superior Court
       v.                                  §       of the State of Delaware
                                           §
TD BANK NATIONAL                           §
ASSOCIATION,                               §       C.A. No. N17C-07-002
                                           §
       Defendant-Below,                    §
       Appellee.                           §

                              Submitted:       October 23, 2019
                              Decided:         October 29, 2019

Before VALIHURA, VAUGHN, and SEITZ Justices.

                                        ORDER

       This 29th day of October, 2019, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Superior Court in its Opinion

dated December 10, 2018;

       NOW, THEREFORE IT IS ORDERED that the judgment of the Superior Court be,

and the same hereby is, AFFIRMED.

                                           BY THE COURT:



                                           /s/ Karen L. Valihura
                                           Justice